Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00867-CV

                                       Mateo PEREZ,
                                         Appellant

                                              v.

                                      Gabrielle MEJIA,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-12831
                       Honorable David A. Canales, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for a new trial. Costs of the appeal are taxed against
Appellee Gabrielle Mejia.

       SIGNED September 23, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice